I can not agree to that part of the decision of the court holding that because appellant was not required to enter into a recognizance when the venue of his case was changed from Roberts to Wheeler County, and that his subsequent appearance and trial twice in Wheeler County after change of venue, did not give Wheeler County District Court complete jurisdiction of him and his case.
1. I am thoroughly convinced that the holding of the lower court that the Wheeler County District Court had jurisdiction was correct.
The Constitution, article 3, section 45, expressly confers on the court power and authority to change the venue, to be exercised in such manner as shall be provided by law, and requires the Legislature to pass such legislation. The Legislature complied with this constitutional provision. C.C.P., arts. 626 to 641, inclusive.
The order of the judge of the Roberts County District Court is full, clear and explicit changing the venue to Wheeler County, and, the order shows, was expressly agreed to he sent there by both the appellant and his attorneys at the time. Article 634, Code of Criminal Procedure, is, the order of the judge granting a change of venue shall not be revised upon appeal unless the facts upon which the same was based are presented in a bill of exceptions prepared, signed, approved and filed at the term of the court at which such order was made. There was no such bill in this case, and no pretense that there was. Besides, in obedience to the order changing the venue appellant promptly and repeatedly appeared in the Wheeler County District Court and stood at least one trial without in any way questioning the order changing the venue. If he had failed to appear, or the officer had discovered he had not entered into recognizance a capias could have been issued by the Wheeler County District Court, and he arrested, and held for bail, the same as if he had been indicted in that county in the first instance.
It is true that article 637, Code of Criminal Procedure, provides that when a change of venue is ordered, and the defendant is on bail, as he was in this instance, he shall be requited forthwith to enter into recognizance, conditioned for his appearance before the court to which the change is ordered. But the fact that the judge did, or did not, do this, *Page 472 
in no way, in my opinion, invalidates the order changing the venue. The order changing the venue, as stated above, is positive, clear and explicit, and was agreed to by appellant and his attorneys, and was in no way conditioned upon his entering into recognizance. I would not be understood as intimating that the judge should not have required this. The judge should have complied with this statute. But what I am holding is, that even if he did not, his failure did not affect the order changing the venue and thereby giving to the Wheeler County District Court full and complete jurisdiction of the case. The only object in requiring this new recognizance is that defendant shall appear before the court to which the venue is changed; not that such recognizance is a prerequisite to the power and authority to change the venue. In this instance the defendant did, in obedience to the order changing the venue, duly and repeatedly appear before the court and stand his trial. This is all the recognizance could possibly have effected, or been good for. Suppose he had never been arrested, or made any kind of bail, or entered into any recognizance at all, that would not in any way have prevented the court having jurisdiction of his case; neither arrest nor bail, nor both, nor want of either, or both, can affect the jurisdiction of the court. Arrest and bail are simply the means of getting and keeping the defendant before the court to stand his trial. Everything requisite, so far as jurisdiction is concerned, has been as fully and completely accomplished as if he had been arrested many times and entered into any number of bail bonds or recognizances. In other words, the right and power to change the venue, and the order doing so, is in no way dependent upon the defendant entering into a new recognizance, nor upon the judge so requiring at the time. It is merely an incident to the change of venue. To hold otherwise, it seems to me, would be holding the shadow superior to the substance.
The case of State v. Butler, 38 Tex. 560, decided by the oldsemicolon Supreme Court, and cited in the opinion as authority, is not in point, and should not be construed as supporting the court's opinion in this case. The report of the case clearly shows that the appellant therein was indicted in Smith County in 1861; that the district judge of that county, being disqualifiedto try the case because he had been of counsel for the defendant,
in 1868, made an order transferring it to Rusk County, and the original papers were sent to Husk County. In 1872 the District Court of Rusk County ordered the papers returned to Smith County because the Rusk County District Court had no jurisdiction, and the papers were so returned. The Constitution in force when the disqualified judge made the first order transferring the case from Smith to Rusk County, as well as every other Constitution of Texas, prohibited such disqualified judge from making any order
in a case when he had been of counsel. Hence, his order was void,
not merely voidable, and had no effect whatever. Constitution of 1845, art. 4, sec. 13; Amend. 1866, art. 4, sec. 12; Constitution of 1869, art. 5, sec. 11; Constitution of 1876, art. 5, sec. 11; Garrett v. Gaines, 6 Tex. 435; Chambers v. *Page 473 
Hodges, 23 Tex. 105; Gains v. Barr, 60 Tex. 676
[60 Tex. 676]. So the original transfer having been absolutely void, the Smith County District Court was never deprived of jurisdiction, and the Rusk County District Court never acquired any jurisdiction.
2. I do not agree, also, to that part of the opinion holding, in effect, that the State could not prove appellant had instituted no proceedings to recover the hog taken from his vendee and in effect from him, and for which he said he repaid his vendee the amount his vendee had paid him therefor. The opinion cites Morton v. State, 43 Tex.Crim. Rep., and Elkins v. State, 59 Tex.Crim. Rep.. The Elkins' case, particularly cited as in point, in my opinion, is clearly not in point. That case correctly holds that the fact that a third party has not sued another party for property, the right to which is in dispute between them, can not be introduced against an accused who was neither of these parties, nor the vendee nor vendor of either of them. Neither is the Richards case cited in any way in point, and certainly the Morton case is not. The acts, or failure to act, of an accused, when the circumstances call for action on his part if incriminating, are always admissible against him.
3. I concur in the disposition of the case on some of the other points decided by the opinion of the court.